Exhibit 10.4

 

General Maritime Corporation

Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of the 9th day of February 2005, between GENERAL
MARITIME CORPORATION (the “Company”) and John P. Tavlarios (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2001 Stock Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, and who are responsible for the management, growth and protection of
the business of the Company, with incentives to: (a) enter into and remain in
the service of the Company, a Company subsidiary or a Company joint venture, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture);

 

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

 

WHEREAS, the Committee and the Board of Directors have determined that the
purposes of the Plan would be furthered by granting the Participant an award
under the Plan as set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                       Grant of Restricted Stock.  Pursuant
to, and subject to, the terms and conditions set forth herein and in the Plan,
the Committee hereby grants to the Participant 50,000 restricted shares (the
“Restricted Stock”) of common stock of the Company, par value $0.01 per share
(“Common Stock”).

 

2.                                       Grant Date.  The Grant Date of the
Restricted Stock is February 9, 2005.

 

3.                                       Incorporation of Plan.  All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Committee, shall govern.  Except as otherwise provided
herein, all capitalized terms used herein shall have the meaning given to such
terms in the Plan.

 

4.                                       Vesting.  Subject to the further
provision of this Agreement, the Restricted Stock shall vest on the earlier to
occur of (each specified date, a “Vesting Date”):

 

--------------------------------------------------------------------------------


 

(a)                                  The dates specified in the following table,
and

 

Number of Shares

 

Vesting Date

10,000 shares

 

November 16, 2005

10,000 shares

 

November 16, 2006

10,000 shares

 

November 16, 2007

10,000 shares

 

November 16, 2008

10,000 shares

 

November 16, 2009

 

(b)                                 the occurrence of a Change in Control, as
defined in Section 3.8(a) of the Plan, as in effect on the date of such
occurrence.

 

5.                                       Restrictions on Transferability.  Until
a share of Restricted Stock vests, the Participant shall not transfer the
Participant’s rights to such share of Restricted Stock or to any rights related
thereto.  Any attempt to transfer unvested shares of Restricted Stock or any
rights related thereto, whether by transfer, pledge, hypothecation or otherwise
and whether voluntary or involuntary, by operation of law or otherwise, shall
not vest the transferee with any interest or right in or with respect to such
shares of Restricted Stock or such related rights.

 

6.                                       Termination of Employment.  In the
event that the Participant’s employment with the Company terminates for any
reason, including, without limitation, the Participant’s death or disability,
all unvested shares of Restricted Stock, together with any property received in
respect of such shares, as set forth in Section 9 hereof, shall be forfeited as
of the date of such termination of employment and the Participant promptly shall
return to the Company any certificates evidencing such shares, together with any
cash dividends or other property received in respect of such shares.

 

7.                                       Issuance of Certificates.

 

(a)                                  Reasonably promptly after the Grant Date,
the Company shall issue and deliver to the Participant stock certificates,
registered in the name of the Participant, evidencing the shares of Restricted
Stock.  Each such certificate may bear the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENERAL MARITIME CORPORATION 2001 STOCK INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENERAL MARITIME CORPORATION AND THE
HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER
OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN
AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE

 

2

--------------------------------------------------------------------------------


 

BY THE HOLDER OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENERAL MARITIME
CORPORATION.”

 

Such legend shall not be removed from such certificates until such shares of
Restricted Stock vest.

 

(b)                                 Reasonably promptly after any such shares of
Restricted Stock vest pursuant to Section 4 hereof, in exchange for the
surrender to the Company of the certificates evidencing such shares of
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such
shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) certificates evidencing
such shares of Restricted Stock and such other securities, free of the legend
provided in Section 7(a) hereof.

 

(c)                                  The Company may require as a condition of
the delivery of stock certificates pursuant to Section 7(b) hereof that the
Participant remit to the Company an amount sufficient in the opinion of the
Company to satisfy any federal, state and other governmental tax withholding
requirements related to the vesting of the shares represented by such
certificate.  To the extent permitted by applicable law, the Participant may
satisfy such obligation by delivering shares of Common Stock or by directing the
Company to withhold from delivery shares of Common Stock, in either case valued
at their Fair Market Value on the Vesting Date with fractional shares being
settled in cash.

 

(d)                                 The Participant shall not be deemed for any
purpose to be, or have rights as, a shareholder of the Company by virtue of the
grant of Restricted Stock, except to the extent a stock certificate is issued
therefor pursuant to Section 7(a) hereof, and then only from the date such
certificate is issued.  Upon the issuance of a stock certificate, the
Participant shall have the rights of a shareholder with respect to the
Restricted Stock, including the right to vote the shares, subject to the
restrictions on transferability and the forfeiture provisions, as set forth in
this Agreement.

 

8.                                       Securities Matters.  The Company shall
be under no obligation to effect the registration pursuant to the Securities Act
of 1933, as amended (the “1933 Act”) of any interests in the Plan or any shares
of Common Stock to be issued thereunder or to effect similar compliance under
any state laws.  The Company shall not be obligated to cause to be issued or
delivered any certificates evidencing shares of Common Stock pursuant hereto
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded.  The Committee may require,
as a condition of the issuance and delivery of certificates evidencing shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that such certificates
bear such legends, as the Committee, in its sole discretion, deems necessary or
desirable.  The Participant specifically understands and agrees that the shares
of Common Stock, if and when issued, may be “restricted securities,” as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Participant
may be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.

 

3

--------------------------------------------------------------------------------


 

9.                                       Dividends, etc.  Any cash dividends or
other property (but not including securities) received by a Participant with
respect to a share of Restricted Stock shall be returned to the Company in the
event such share of Restricted Stock is forfeited.  Any securities received by a
Participant with respect to a share of Restricted Stock as a result of any
dividend, recapitalization, merger, consolidation, combination, exchange of
shares or otherwise will not vest until such share of Restricted Stock vests and
shall be forfeited if such share of Restricted Stock is forfeited.  Unless the
Committee otherwise determines, such securities shall bear the legend set forth
in Section 7(a) hereof.

 

10.                                 Delays or Omissions.  No delay or omission
to exercise any right, power or remedy accruing to any party hereto upon any
breach or default of any party under this Agreement, shall impair any such
right, power or remedy of such party, nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

11.                                 Right of Discharge Preserved.  Nothing in
this Agreement shall confer upon the Participant the right to continue in the
employ or other service of the Company, or affect any right which the Company
may have to terminate such employment or service.

 

12.                                 Integration.  This Agreement contains the
entire understanding of the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein.  This Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

13.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.

 

14.                                 Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

15.                                 Obligation to Notify.  If the Participant
makes the election permitted under Section 83(b) of the Internal Revenue Code of
1986, as amended (that is, an election to include in gross income in the year of
transfer the amounts specified in Section 83(b)), the Participant shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service and shall within the same 10-day period remit
to the Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
such inclusion in Participant’s income. The Participant should consult with his
tax advisor to determine the tax consequences of

 

4

--------------------------------------------------------------------------------


 

acquiring the Restricted Stock and the advantages and disadvantages of filing
the Section 83(b) election.  The Participant acknowledges that it is his sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b), even if the Participant requests the Company or its
representatives to make this filing on his behalf.

 

16.                                 Reimbursement for Excise Tax.  In the event
that the Participant incurs any Excise Tax (as defined in the Participant’s
Employment Agreement with the Company dated as of April 22, 2005 (the
“Employment Agreement”)) on any payments or benefits under this Agreement, the
Company shall gross-up the Participant the amount of such Excise Tax incurred in
accordance with the provisions of Section 5(f) of the Employment Agreement (such
provisions to apply irrespective of whether the Employment Agreement or its Term
continues in effect at the time of such Excise Tax) and such Section 5(f) of the
Employment Agreement relating to the Gross-Up Payment (as defined in the
Employment Agreement) shall be incorporated with full effect into this
Agreement, provided that any reference to “you” and to “this Agreement” in such
Section 5(f) shall be deemed to refer to the “Participant” and this Restricted
Stock Grant Agreement, respectively.

 

17.                                 Participant Acknowledgment.  The Participant
hereby acknowledges receipt of a copy of the Plan.  The Participant hereby
acknowledges that all decisions, determinations and interpretations of the
Committee in respect of the Plan, this Agreement and the Restricted Stock shall
be final and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 By:

 /s/ John C. Georgiopoulos

 

 

 Name:

 John C. Georgiopoulos

 

 

 Title:

 Vice President

 

 

 

 

 /s/ John P. Tavlarios

 

 

 John P. Tavlarios

 

5

--------------------------------------------------------------------------------